Name: COMMISSION REGULATION (EC) No 619/95 of 22 March 1995 on the free supply to Azerbaijan of intervention wheat pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: trade policy;  political geography;  plant product
 Date Published: nan

 23 . 3 . 95 ( EN No L 65/11Official Journal of the European Communities COMMISSION REGULATION (EC) No 619/95 of 22 March 1995 on the free supply to Azerbaijan of intervention wheat pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldavia ('), as amended by Regulation (EC) No 2621 /94 (2) and in particular Article 4 thereof, tion (EC) No 2065/94, and in particular Articles 2 ( 1 ) and 2 (2) thereof. The invitation to tender relates to one lot of 50 000 tonnes . 2. The supply costs shall include the take-over at the stores indicated in Annex II and transport by the appro ­ priate means to the places of destination and within the time limits indicated in Annex I (one boat per date of delivery). Whereas Commission Regulation (EC) No 2065/94 (3), as amended by Regulation (EC) No 3078/94 (4), established the detailed rules applicable to the free supply of agricul ­ tural products held in intervention stocks to Georgia, Armenia, Azerbaijan , Kyrgyzstan, Tajikistan and Moldavia foreseen by Regulation (EC) No 1999/94 ; whereas, in addition, specific rules should be laid down for the supply of intervention wheat ; whereas, taking account of budge ­ tary resources and the proper management of intervention stocks, a tendering procedure should be organized for the supply of 50 000 tonnes of wheat held by the German intervention agency to Azerbaijan ; Whereas, in view of the present difficulties in these repu ­ blics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products in one lot only ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05), 120, rue de la Loi, B-1049 Brussels. The closing date for the lodgement of tenders shall be 31 March 1995 at 12 noon . (Brussels time). In the case of non-acceptance of offers on 31 March 1995, a second closing date for the lodgement of offers shall be 10 April 1995 at 5 p.m. (Brussels time). In this case all of the dates referred to in Annex I shall be carried forward by 10 days . 2. The offer shall relate to the total of the quantities referred to in Article 1 . HAS ADOPTED THIS REGULATION Tenderers, where appropriate, shall take account of the unloading and transit prices to Azerbaijan, fixed by agree ­ ment between the authorities in question, referred to in Annex V. Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 50 000 tonnes (net) of wheat as indicated in Annex I, in accordance with the provisions of Regula ­ 3 . The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 is fixed at 25 ECU per tonne. 4. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at 170 ECU per tonne . 5. The securities referred to in paragraphs 3 and 4 shall be drawn up in favour of the Commission of the Euro ­ pean Communities. (') OJ No L 201 , 4. 8 . 1994, p. 1 . (2) OJ No L 280, 29 . 10 . 1994, p. 2. 3) OJ No L 213, 18 . 8 . 1994, p. 3 . (4) OJ No L 325, 17. 12. 1994, p . 15 . No L 65/ 12 lENl Official Journal of the European Communities 23. 3. 95 certificate certifying the total removal of the quantities, upon completion of that operation. Article 3 The take-over certificate referred to in Article 10 (1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Annex III, on the basis of the model in Annex IV. Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency shall deliver a Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I  10 000 tonnes of intervention wheat destined for Azerbaijan. Delivery stage : Pbeiuk-Kesik (via the ports of Poti or Batumi) or frontier point to be designated by the tenderer (Goods not unloaded). Final delivery date at the port or frontier point : 9 May 1995.  20 000 tonnes of intervention wheat destined for Azerbaijan. Delivery stage : Pbeiuk-Kesik (via the ports of Poti or Batumi) or frontier point to be designated by the tenderer (Goods not unloaded). Final delivery date at the port or frontier point : 16 May 1995.  20 000 tonnes of intervention wheat destined for Azerbaijan . Delivery stage : Pbeiuk-Kesik (via the ports of Poti or Batumi) or frontier point to be designated by the tenderer (Goods not unloaded). Final delivery date at the port or frontier point : 30 May 1995. No quantity may be stored in the ports of Poti or Batumi ; the wheat must be unloaded immediately on to the means of transport. 23 . 3. 95 | EN No L 65/ 13Official Journal of the European Communities ANNEX II (tonnes) Places of storage Quantity Raiffeisen-Hauptgenossenschaft Nord AG D-257 1 8 Friedrichskoog 2 452 Raiffeisen-Hauptgenossenschaft Nord AG D-25724 Neufeld 3 887 StÃ ¶fen GmbH &amp; Co. D-25764 Wesselburenerkoog 4 113 Speditions- und Handelsgesellschaft Kock KG D-25764 Wesselburen 1 954 StÃ ¶fen GmbH &amp; Co. D-25774 Karolinenkoog 3 176 Raiffeisen-Hauptgenossenschaft Nord AG D-24321 Helmsdorf 3 203 Raiffeisen-Hauptgenossenschaft Nord AG D-24321 Giekau 2810 MÃ ¤rka MÃ ¤rkische Kraftfutter GmbH D- 1 6225 Eberswalde 8 152 KÃ MI Agrarhandel GmbH D- 1 729 1 Prenzlau 1 734 Seehafen Rostock Umschlagsgesellschaft mbH D-18134 Rostock 1 699 Nordkorn Agrarhandel GmbH D- 1 906 1 Schwerin 5 898 Pommerscher Landhandel GmbH Wolgast D- 1 7495 ZÃ ¼ssow 2 323 Raiffeisen Agrodienst LEV GrevesmÃ ¼hlen GmbH &amp; Co. D-23942 Klein Voigtshagen 3 519 Clausen Lager und Handelskontor GmbH D- 1 9376 Siggelkow 2 200 Rostocker Getreide- und Futtermittelhandel GmbH D-18233 Neubukow 2 880 The characteristics of the lots shall be supplied to the tenderers by the German intervention agency. Address of the intervention agency : GERMANY BLE Adickesallee 40 D-60322 Frankfurt am Main Postfach 1 8 02 03 D-60083 Frankfurt am Main Tel . : 49 69 15 64-0 : telefax : 49 69 15 64-790/791 /792. No L 65/ 14 FEN Official Journal of the European Communities 23 . 3 . 95 ANNEX III Place of take-over in Azerbaijan : 1 . Pbeiuk-Kesik  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the above-mentioned station after verification of the integrity of the seals and the number of wagons. The wagons which are not in order will be refused by the authorities of Azerbaijan ; the unloading charges at Poti or Batumi and the transit charges on Georgian territory will not be paid to the Georgian authorities. They will be deducted from the amount to be paid to the successful tenderer. 2 . Frontier point to be designated by the tenderer  goods not unloaded. However, the take-over certificate may only be issued after unloading and qualitative and quantitative control of the goods. 3 . Authority entitled to deliver the take-over certificate : Gossudarstvenaya Companija Chleboproductov, 370033 Baku Ul. Usif Zaade No 13 Mr F.R. Mustafaev-President Tel : (7-8922) 66 74 51 /66 38 20 23. 3. 95 [~~EN Official Journal of the European Communities No L 65/ 15 ^4iV2VEJ*T /F Take-over certificate I , the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : No of sacks (flour) : \ of cartons (butter/meat) (') : Place and date of take-over : Rail wagon numbers / name of boat / heavy goods vehicle registration numbers (') : Numbers of seals on arrival : Name and address of transport company : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp (') Delete as appropriate. No L 65/ 16 I EN I Official Journal of the European Communities 23 . 3 . 95 ANNEX V Transit prices on Georgian territory AZERBAIJAN Products Discharging cost (per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Grain  grab  vacuvator US $4 US $ 5,5 Poti Batumi US $ 120US $ 14,1 US $ 15,5 General cargo in covered wagons US $6 US $ 14,1 US $ 15,5 US $ 120 Thermos wagons US $6 US $ 29,8 US $ 32,8 US $ 120